Name: 2011/362/Euratom: Council Decision of 17Ã June 2011 on extension of the joint-undertaking status of Hochtemperatur-Kernkraftwerk GmbH (HKG)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  energy policy;  regions of EU Member States;  electrical and nuclear industries;  business classification
 Date Published: 2011-06-23

 23.6.2011 EN Official Journal of the European Union L 163/24 COUNCIL DECISION of 17 June 2011 on extension of the joint-undertaking status of Hochtemperatur-Kernkraftwerk GmbH (HKG) (2011/362/Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 49 thereof, Having regard to the proposal from the European Commission, Whereas: (1) By Decision 74/295/Euratom (1), the Council established Hochtemperatur-Kernkraftwerk GmbH (HKG) as a joint undertaking for a period of 25 years as from 1 January 1974. (2) The objectives of HKG were to construct, equip and operate a nuclear power station with a capacity of approximately 300 MWe at Uentrop (Unna district) in the Federal Republic of Germany. (3) After being in operation from 1987 to 1988, the nuclear power station was finally shut down on 1 September 1989 as a result of technical and economic difficulties. (4) Since 1 September 1989 the objective of HKG has been to implement a programme for decommissioning the nuclear power station up to the safe enclosure stage and, thereafter, to carry out a programme of surveillance of the enclosed nuclear installations. (5) In its Decision 92/547/Euratom of 16 November 1992 extending the status of Kernkraftwerk Lingen GmbH as a joint undertaking (2), the Council recognised that there was no equivalent to these programmes in the Community, that implementation thereof was important and that they provided useful experience for the nuclear industry and the future development of nuclear energy in the Community. (6) In order to achieve its objective, HKG requested the extension of its joint-undertaking status with effect from 1 January 1999. (7) By Decision 2002/355/Euratom (3), the Council extended the status of HKG as a joint undertaking until 31 December 2009 to enable HKG to complete its decommissioning and surveillance programmes, in particular by lightening the financial burden. (8) The extension period corresponded to the duration of arrangements concluded between the German Federal Republic, the Land of North Rhine-Westphalia, HKG and its members for financing HKGs activities. (9) By letter, dated 26 April 2010, HKG asked for the further extension of the joint-undertaking status for another 25 years in order to achieve its objectives. (10) Extension of its joint-undertaking status should enable HKG to complete its decommissioning and surveillance programmes, in particular by lightening the financial burden. (11) The arrangements concluded between the German Federal Republic, the Land of North Rhine-Westphalia, HKG and its members for financing HKGs activities apply only for a period up to 31 December 2017. (12) HKGs joint-undertaking status should therefore be extended for the same period, HAS ADOPTED THIS DECISION: Article 1 1. The joint-undertaking status, within the meaning of the Treaty establishing the European Atomic Energy Community, granted to Hochtemperatur-Kernkraftwerk GmbH (HKG) is hereby extended for eight years with effect from 1 January 2010. 2. The objective of HKG shall be to implement a programme for decommissioning the nuclear power station located at Uentrop (Unna district) in the Federal Republic of Germany, up to the safe enclosure stage and, thereafter, to carry out a programme of surveillance of the enclosed nuclear installations. Article 2 This Decision is addressed to the Member States and to HKG. Done at Luxembourg, 17 June 2011. For the Council The President CZOMBA S. (1) OJ L 165, 20.6.1974, p. 7. (2) OJ L 352, 2.12.1992, p. 9. (3) OJ L 123, 9.5.2002, p. 53.